SHIVERS, Judge.
Appellant appeals the trial court’s denial of his RCrP 3.850 motion for post-conviction relief. In his motion, appellant alleged eight grounds in support of relief. Seven of these grounds could have been, should have been, or were raised and decided on appellant’s direct appeal. As a result, these grounds were not properly raised by appellant’s RCrP 3.850 motion. See generally Palmes v. State, 425 So.2d 4, 6 (Fla.1983).
As to the appellant’s remaining allegation that the foreman of the jury improperly influenced the other jurors, this is a matter that “inheres in the verdict” and, *985therefore, is not subject to attack. See State v. Blasi, 411 So.2d 1320, 1321-22 (Fla. 2d DCA 1981).
Accordingly, the order on appeal is AFFIRMED.
MILLS and WENTWORTH, JJ„ concur.